Appeal by the defendant from a judgment of the Supreme Court, Kings County (Gerges, J.), rendered February 5, 2002, convicting him of murder in the second degree, upon a jury verdict, and sentencing him to an indeterminate term of 25 years to life imprisonment.
Ordered that the judgment is modified, as a matter of discretion in the interest of justice, by reducing the sentence from an indeterminate term of 25 years to life imprisonment to an indeterminate term of 20 years to life imprisonment; as so modified, the judgment is affirmed.
The defendant’s contention that the prosecutor made improper comments in summation is largely unpreserved for appellate review (see CPL 470.05 [2]; People v Affser, 309 AD2d 812, 813 [2003]; People v Hunte, 276 AD2d 717 [2000]). In any event, while we agree that certain summation comments were improper (see People v Foxworth, 305 AD2d 424 [2003]), any error was harmless in light of the overwhelming evidence of the defendant’s guilt (see People v Crimmins, 36 NY2d 230 [1975]; People v Richardson, 294 AD2d 379, 380 [2002]).
Further, contrary to the defendant’s contention, he was provided with meaningful representation (see People v Benevento, 91 NY2d 708 [1998]; People v Baldi, 54 NY2d 137 [1981]).
The sentence imposed was excessive to the extent indicated herein. Florio, J.P., Krausman, Luciano and Fisher, JJ., concur.